                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GARRICK LESLIE WHITE                        :      CIVIL ACTION
                                            :
      v.                                    :
                                            :
NANCY BERRYHILL, Acting                     :
Commissioner of the Social                  :
Security Administration and                 :
SOCIAL SECURITY ADMINISTRATION              :      NO. 17-2999

                                        ORDER

      NOW, this 11th day of October, 2018, upon consideration of Plaintiff=s Brief and

Statement of Issues in Support of Request for Review (Document No. 9), the defendant=s

response (Document No. 10), the Report and Recommendation of United States

Magistrate Judge Elizabeth T. Hey (Document No. 13) , and after a thorough and

independent review of the record, it is ORDERED as follows::

      1.     The Report and Recommendation is APPROVED and ADOPTED;

      2.     To the extent the plaintiff seeks remand, the request for review is

GRANTED; and,

      3.     The matter is REMANDED to the Commissioner, pursuant to sentence four

of 42 U.S.C. '405(g), for further proceedings consistent with the Report and

Recommendation of United States Magistrate Judge Hey.



                                                       /s/TIMOTHY J. SAVAGE
